DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the observation" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the observation" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the observation" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of receiving, analyzing  fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps receiving, analyzing is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. A person can receive an event stream and analyzing an event stream in her mind, or using a pen and paper. As such, the recited acts of receiving, analyzing here reasonably can be characterized as involving mental processes, including evaluation and judgment. The 2019 Guidance expressly recognizes mental processes as constituting an abstract idea. 2019 Guidance, 84 Fed. Reg. at 52. Accordingly, the limitations recite a judicial exception to patent-eligible subject matter under step 2A, prong 1, of the 2019 Guidance.
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed previously with respect to Step 2A Prong Two, in additional to the receiving, analyzing limitations that are the abstract idea, claim 1 recites:  “in response to the observation of the combination, taking one or more actions to address the events.”.  These additional limitations, however, do not integrate the judicial exception into a practical application.
The steps of “receiving an event stream(s) of events occurring in the electrical system, the events being identified from captured energy-related signals in the electrical system; analyzing, an event stream(s) of the events to identify different actionable triggers therefrom, the different triggers including a scenario in which a group of events satisfies one or more predetermined triggering conditions; analyzing, over time, the different actionable triggers to identify a combination of at least one occurring and/or non-occurring actionable triggers which satisfies at least one of a predefined trigger combination condition and an analysis time constraint, the analysis time constraint being a time period duration and/or sequence within which time-stamped data of events in the event stream(s) and the associated actionable triggers are considered or not considered in the analysis to identify the combination; and in response to the observation of the combination, taking one or more actions to address the events ” as recited in claim 1, are general in nature and lack a particular implementation that would impose a meaningful limit on the judicial exception.
The claims may not preempt all ways of “in response to the observation of the combination, taking one or more actions to address the events” in as recited in claim 1, for example, fails to persuade us that claim 1 integrates the judicial exception into a practical application. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[T]he absence of complete preemption does not demonstrate patent eligibility.”); see also BSG Tech. LLCv. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (explaining that a claim does not become eligible merely because “it recites limitations that render it narrower than the abstract idea”).
Claim 1 does not integrate the judicial exception into a practical application. Accordingly, claim 1 is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
Because claim 1 is directed to an abstract idea, the additional elements of those claims, individually and in combination, to determine whether the claims provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). See 2019 Guidance, 84 Fed. Reg. at 56. In doing so, we consider whether the additional elements, individually and in an ordered combination, are well-understood, routine, and conventional. Id.; see also Alice, 573 U.S. 208 at 217. The claims do not contain any additional elements, individual or in combination, that amount to significantly more than the abstract idea. 
As we explain above, the limitation “in response to the observation of the combination, taking one or more actions to address the events” represents extra-solution activity because it is a mere nominal or tangential addition to the claim, i.e., a generic presentation of the collected and analyzed data. See Elec. Power Grp., 830 F.3d at 1354; see also SAP America, Inc. v. InvestPic, LLC, 890 F.3d at 1021 (“[Mjerely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”)
Finally, when viewed in an ordered combination, the additional elements in claim 1 do no more than automate the mental processes used in surveying techniques. The additional elements, individually and in combination, therefore, fail to provide an inventive concept such that the claims recite “significantly more” than an abstract idea.
Claim 10 is a method similar to claim 1. Therefore, the rejection of claim 10 for the same reason discussed above with regard to the rejection of claim 1.
Claim 12 is similar to claim 1 but recites a system rather than a method and the system include comprising memory and one or more processors coupled to memory ,  configured to perform the steps as in claim 1. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).
On the record before us, we are not persuaded that the hardware processors of claim 12 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-understood, routine, and conventional so as to impart subject matter eligibility to claim 12. 
Claim 21 is a system for analyzing events in an electrical system similar to claim 12. Therefore, the rejection of claim 21 for the same reason discussed above with regard to the rejection of claim 12.
Claim 23 is similar to claim 1 but recites a non-transitory computer medium  storing code when executed by one or more processors to performs a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 23 for the same reason discussed above with regard to the rejection of claim 1.
Claim 24 is a non-transitory computer medium  storing code when executed by one or more processors to performs a method similar as in claim 23. Therefore, the rejection of claim 24 for the same reason discussed above with regard to the rejection of claim 23.
Dependent claims 2-9, 11, 13-20, and 22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 12-13, and 20-21 is/are rejected under 35 U.S.C. 103 as obvious over Ignatova et al. (US 2017/0270414 A1).
Regarding claims 1, 12, and 21, Ignatova et al. disclose a system, computer, and  method of analyzing events for an electrical system (par. 0002; system of Fig. 5), comprising: 
receiving an event stream(s) of events occurring in the electrical system, the events being identified from captured energy-related signals in the electrical system (Fig. 5A, item 560, par. 0067, 0069: ); 
analyzing, an event stream(s) of the events to identify different actionable triggers therefrom, the different triggers including a scenario in which a group of events satisfies one or more predetermined triggering conditions (Fig. 5A, item 561, par. 0069);
analyzing, over time, the different actionable triggers to identify a combination of at least one occurring and/or non-occurring actionable triggers which satisfies at least one of a predefined trigger combination condition and an analysis time constraint, the analysis time constraint being a time period duration and/or sequence within which time-stamped data of events in the event stream(s) and the associated actionable triggers are considered or not considered in the analysis to identify the combination (Fig. 5A, items 564 and 566, par. 0069); and in response to the observation of the combination, taking one or more actions to address the events (Fig. 5A, item 568, par. 0069; additionally see Fig. 6 and pars. 0079-0086).
Regarding claims 2 and 13, Ignatova et al. disclose wherein the event streams(s) are analyzed in real or semi-real time or based on all available time stamped events at the time of analysis (par. 0060).
Regarding claims 9 and 20, Ignatova et al. disclose characterizing the events as normal or abnormal events based on at least one of: location(s) of the events, process steps related to events, severity(ies) of the events, impact of the events, and type(s) of the events, wherein the event stream(s) comprises a stream(s) of normal and abnormal events, and the one or more predetermined triggering conditions comprises: a rate at which the events are occurring in the electrical system exceeding an acceptable level based on the electrical system's current configuration, a rate at which the severity(ies) or derived impact of the events are increasing in the electrical system exceeding an acceptable level based on the electrical system's current configuration, a rate at which normal events are turning into abnormal events exceeding an acceptable level based on the electrical system's current configuration, or changes in the location(s) of the events in the electrical system exceeding an acceptable level based on the electrical system's current configuration (Figs 2 and 3).
Claim(s) 10, 11, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as obvious over Montreuil et al. (US 20110153236A1).
Regarding claims 10, 21, and 24, Montreuil et al. disclose a system, computer, and method for analyzing events in an electrical system (system of Fig. 1 ), comprising: 
receiving an event stream of events occurring in the electrical system, the events being identified from captured energy-related signals in the electrical system (par. 0008); 
characterizing, in real or semi-real time (par. 0008), the events as normal or abnormal events based on at least one of: location of the events, process steps related to events, severity(ies) of the events, and type(s) of the events (different types of event occurring at different locations of the system, as defined in pars. 0065, 0066); 
observing, over a predetermined time period, at least one of: a rate at which the events are occurring in the electrical system, a rate at which the severity(ies) of the events are increasing in the electrical system, a rate at which normal events are turning into abnormal events, and changes in the location(s) of the events in the electrical system (the system builds a database of abnormalities 18 which is used to keep track of the evolution of the abnormalities in the system so as to prevent system failures, as defined in pars. 0090-0093); and 
in response to the at least one of: the rate at which the events are occurring in the electrical system, the rate at which the severity(ies) of the events are increasing in the electrical system, the rate at which normal events are turning into abnormal events, and the changes in the location(s) of the events in the electrical system, exceeding an acceptable level based on the electrical system's current configuration, taking one or more actions to address the events (in case anomalies are detected over a period of time, as shown in Figs. 7, 9 and the corresponding passages of the description, the system provides error and warning messages, which enable the operators to address the issues).
Regarding claims 11 and 22, Montreuil et al. disclose each event has a first time stamp associated with a time at which the event is identified, and a second time stamp indicating when the event data for the identified event is received, the method further comprising: evaluating the first and second time stamps for the received identified events over time to identify timing issues with the event stream(s) (see par. 0078-0080).
Allowable Subject Matter
Claims 3-8, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862